DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on October 22, 2020 have been received and entered. Claims 1-20 are pending in the instant application. 
Election/Restrictions
Applicant's election with traverse of claims 1-13, 17-20 (group I) in the reply filed on October 22, 2020 is acknowledged.  The traversal is on the grounds that invention are not patentably distinct in view of linking claim 17 but instead are related inventions. Applicant argue that inventions are not patentably "distinct, restriction is never proper. Applicant argue that the test of whether restriction is proper is a two-way infringement test for related products and process for the Group I and Group II inventions. Under this test the claims of the Group I invention must not infringe the claims to the Group II invention. Applicant assert that his two way test is not satisfied since if claim 17 is allowed with the group I election invention then allowed claim in Group I patent would infringe the claim of group II resulting in invalidation of either the group I or group II invention due to double patenting. 
This is not found persuasive because claim 17 as recited read on product by process claim (see MPEP 2113).  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In the instant case an activated stem cell of claim 17 in absence of any specific feature may be produced by any other method such as exposing stem cell in medium containing melatonin that would also increase the active oxidative phosphorylation site. It is emphasized that invention of group I and II are related as product and method of making product. The product as claimed could be produced by other method that would results in an activated stem cell with an active oxidative phosphorylation site. Conversely, the method as claimed could produce plurality of different type of activated stem cells (neural, mesenchymal, activated EPC). Therefore, searching for different embodiments and method of making different activated stem cells would not be coextensive in patent and non-patent rejoinder. 
Applicant's election of activated mesenchymal stem cells in reply filed on October 22, 2020 as species of stem cell is also acknowledged. Upon further consideration, election of species requirement between different species of stem cell is hereby withdrawn and all the non-elected species are hereby rejoined with the elected spices. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 22, 2020. 
Claims 1-13, 17-20 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1, 3-13, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product (an activated stem cell) without significantly more. The claims 1, 17 and 18 recite a therapeutic agent comprising an activated stem cell with an active oxidative phosphorylation site containing thioretinaco ozonide oxygen nicotinamide adenine dinucleotide  an activated stem cell (claim 17) and a composition of matter comprising a stem cell activated with about 10-300 mug/g of TR2CoO3O2NAD+H2PO4-.
Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the specification’s identification of “an activated stem cell” as being a naturally occurring stem cells derived from tissue of different age (younger adult, older adult, fetal tissue or ICM), and the plain meaning of the other terms, the broadest reasonable interpretation of claims 1, 17 and 18 are a product comprising an activated stem cell derived from natural tissue or organ (which is naturally occurring). The preamble language a therapeutic agent comprising said stem cell does not indicate any structural or manipulative difference in the invention recited in the body of the claim, as stem cells alone could be used as therapeutic agent. This conveys an intended use of the claimed activated stem cells with an active oxidative phosphorylation site containing TR2CoO3O2NAD+H2PO4-. Thus, the intended use recited in claims 12 and 13 also do not impose any limits on the cell and therefore included in the rejection.
In the instant case claims recites a therapeutic agent or composition comprising an activated stem cells with an active oxidative phosphorylation site containing TR2CoO3O2NAD+H2PO4-, which is a naturally occurring cells. Because stem cells are composed of matter, the activated stem cell is a composition of matter, which is a statutory category of invention. MPEP 2106.03. Here, because the activated stem cells with an active oxidative phosphorylation site is a composition of matter, the claim is to at least one statutory category of invention (Step 1: YES).
As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” in the claim. Because claim 1, 17 and 18 recites at least one nature-based product limitation (an activated stem cells with an active oxidative phosphorylation site containing TR2CoO3O2NAD+H2PO4-), the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). It is known in prior art that melatonin occurs in mitochondria of multiple tissues, where it contributes to protective effects against oxidative stress (see Paul et al Life Science, 2015, 139, 97-107) and treatment of cultured neurons with melatonin inhibits opening of the mitochondrial permeability transition pore (Andrabi et al on prevention of oxidative stress and apoptosis by inhibition of loss of the active site of oxidative phosphorylation and TR2CoO30 2NAD+H2PO4-, from mitochondria” (see page 388, col. 1 and para. 2, McCully K, Annals of Clinical & Laboratory Science, vol. 48, no. 3, 2018, 386-392, IDS). Further,  instant specification cite prior art reference to show that human mesenchymal stem cells are isolated cord blood or bone marrow and therefore are product of nature (see para 20). The specification further teaches concentration of TR2CoO30 2NAD+H2PO4- in unmodified or prior art stem cells is estimated to be approximately 10% of total cobalamin. Thus TR2CoO30 2NAD+H2PO4- concentrations correspond to approximately 0. 03 mug/g of fetal brain tissue (see para. 39 of instant specification) that was determined to have higher concentration as compared to MSC derived from adult brain. In view of foregoing,  these results suggest that mitochondria of a stem cell derived from different source (old, fetal,  adult or ICM) have a varying  active oxidative phosphorylation site containing TR2CoO30 2NAD+H2PO4- The concentration of TR2CoO30 2NAD+H2PO4- depends upon tissue age and source of stem cell.  With respect to claims 5-6, ES cells from the vantage of gross anatomy, the art supports that hES cells are naturally occurring cells present in the inner cell mass. Specifically, Reubinoff et al. (2000, Nature Biotechnology, Vol. 18, pgs. 399-404, art of record) teach that the late ICM is first isolated from a human blastocyst, the isolated ICM is then plated onto a feeder layer and that within several days hES cells are present in clumps in sufficient number to be mechanically dissociated (pg. 399 col. 2 parag. 2 lines 1-9, art of record). Regarding the clumps, Reubinoff continues to teach that ICM-like clumps were removed six to eight days after initial plating of the ICM, and that these clumps propagated in a layer to form a colony of stem cells (pg. 403 col. 2 para. 1 lines 21-25). Ware et al. (2014, PNAS, Vol. 111(12), pgs. 4484-4489) teach that naïve human ES cells can be directly derived from blastocyst and Naïve hESCs are capable of robust differentiation to all three germ lineages” (page 4488, col. 2 para. 3). Thus, other cells such as limbal, HSC or neural stem cells are all derived from ES or adult tissue (limbal tissue, CNS or bone marrow) (see Trounson et al Cell Stem cell, 2015, 17, 11-22, IDS) and therefore are product of nature. The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. Here, the closest natural counterpart is naturally occurring 2CoO3O2NAD+H2PO4-, When the claimed activated stem cell is compared to this counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics. Therefore, the claimed activated stem cell is analogous to presence of endogenous melatonin in bone marrow, cord blood and/or ICM with an active oxidative phosphorylation site containing TR2CoO3O2NAD+H2PO4-. As set forth above, there is no evidence of any phenotypic changes in the activated stem cells nor any markedly different changes to said activated stem cells. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). 
As set forth above, there is no evidence of any phenotypic changes in the activated stem cells nor any markedly different changes to said cells. In re Roslin is relevant to the claimed invention. It is relevant to note that In re Roslin has identified a significant issue which is relevant to the claimed invention. Specifically, that even if there were differences identified, markedly or not, they were not claimed. Specifically the teaching above that “the claims do not describe cells that have markedly different characteristics from the cells of which they are copies” is relevant to the claimed invention because neither the claims, nor the specification provides any teachings that the activated stem cells have any markedly different characteristic from their in vivo counterparts residing in fetal or embryonic tissue under different natural condition with an active oxidative phosphorylation site containing thioretinaco ozonide oxygen nicotinamide adenine dinucleotide phosphate. Accordingly, the claim recites a judicial exception.
The claims 1, 3-13 do not recite any additional element other than the judicial exception (activated stem cells) that is not integrated into a practical application. Claims 18-20 are directed to composition of matter comprising any stem cell activated with 10-30mug/g of TR2CoO30 2NAD+H2PO4-. The claim as written do not require 10-30mug/g of  TR2CoO30 2NAD+H2PO4-within the stem cells and therefore it is directed to naturally occurring stem cell with an active oxidative phosphorylation site as discussed supra. The cell activated with 10-30mug/g of TR2CoO30 2NAD+H2PO4-is recited at a high-level of generality and do not change the genotype and/or phenotype of the stem cell claimed in the composition. Accordingly, this additional element does not integrate the JE (stem cell) into a practical application because it does not impose any meaningful limits on practicing the claimed judicial exception. In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more 
For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter. Accordingly, claims 1, 3-13, 17-20 do not qualify as eligible subject matter

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 17 recites the limitation "the product" in lien 1. The limitation is vague and indefinite to the extent it is unclear if the product is an activated stem cell or a composition comprising an activated stem cell in medium containing thsoretinaeo (TR2C0) with nicotinamide dinucieotide phosphate. Further, there is insufficient antecedent basis for the product in the claim. A direct recitation of “an isolated activated stem cell produced by method ..” would obviate the basis of the rejection. For the sake of compact prosecution claim 17 is interpreted to an isolated activated stem cell. Appropriate correction is required. 
Claims 2 and 18 are vague and indefinite to the extent the unit of concentration of thioretlnaco ozonide oxygen nicotinamide adenine dinocleotide phosphate from between 10-300 ug/g is unclear. It is unclear if the concentration of TR2CoO30 2NAD+H2PO4 is 10-300 ug per gram of therapeutic agent, per gram of activated cell mass, per gram of mitochondrial fraction of activated cells or something else. The metes and bounds of the unit for thioretlnaco ozonide oxygen nicotinamide adenine dinocleotide phosphate in the claim is unclear.  Claims 19-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11, 17-19, are rejected under 35 U.S.C. 103 as being unpatentable over Shuai et al (Theranostics 2016, Vol. 6, Issue 11, 1899-1917)/Sotthibundhu et al (J. Pineal Res. 2010; 49:291–300) and Paul et al (Life Sciences 139 (2015) 97–107), McCully (Annals of Clinical Laboratory Science, 2015, vol. 45, no. 2, 222-225,  IDS ), Andrabi et al (FASEB Journal 2004 May;18(7):869-71).
Claim 17 is interpreted as product by process as directed to an activated stem cell. See MPEP 2113). [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Claim interpretation: Claim 2 and 18 recite concentration of TR2CoO30 2NAD+H2PO4- is ranging from 10-300 ug/gram. However, it is unclear whether the concentration of TR2CoO30 2NAD+H2PO4- is per gram of therapeutic agent, per gram of activated cell mass, per gram of mitochondrial fraction of activated cells or something else. Therefore, claims have been interpreted to have increase concentration of TR2CoO30 2NAD+H2PO4 (see above for the indefiniteness rejection). 
With respect to claims 1, 17 and 18, Shuai et al  teach a composition comprising bone marrow derived mesenchymal stem cells in presence of varying concentration of Melatonin (see figure 1 and 2) to produce Melatonin pre-treated MSC intended for therapeutic purposes  (see figure 5). It is further disclosed that melatonin preserves stemness of BMMSCs by inhibiting oxidative stress (see page 1911, col. 1, last para.). Shuai et al further teach a composition 
Shuai et al/ Sotthibundhu differ from claimed invention by not explicitly disclosing Melatonin pre-treated MSC or NSC with an active oxidative phosphorylation site containing thioretinaco ozonide oxygen nicotinamide adenine dinucleotide phosphate.
However, before the effective filing date of instant invention, McCully teaches that the active site of oxidative phosphorylation and ATP synthesis in mitochondria is proposed to consist of thioretinaco ozonide (TR2CoO3), oxygen (O2), nicotinamideadenine dinucleotide (NAD+), and inorganic phosphate, TR2CoO30 2NAD+H2PO4- (see abstract).  McCully discloses many disease and condition that deplete intracellular TR2CoO30 2NAD+H2PO4- producing deficient synthesis of adenosyl methionine, hyperhomocysteinemia and neurodegeneration (see page 225, col. 1, para. 1). McCully further teaches loss of the TR2CoO30 2NAD+H2PO4- - complex from mitochondria explains the decreased oxidative metabolism and increased accumulation of free radical compounds, oxidized proteins, and intracellular lipofuscin deposition that are observed in aging (see page 225, col. 1, para. 2). The combination of reference differ from claimed invention by not disclosing melatonin inhibits the mitochondrial permeability transition pore. 
Andrabi et al teach melatonin that directly inhibits the mitochondrial permeability transition pore (mtPTP) that is known to contributes to the pathology of ischemia by releasing calcium and cytochrome c (cyt c) from mitochondria (see abstract).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the composition comprising melatonin exposed MSC as disclosed in Shuai/Sotthibundhu  by optimizing the concentration of melatonin  such that melatonin inhibits the mitochondrial permeability transition pore as suggested by Andrabi to increase the concentration of TR2CoO30 2NAD+H2PO4- -within mitochondria of said cell,  to  produce MSC containing higher active oxidative phosphorylation site containing TR2CoO30 2NAD+H2PO4- -, as instantly claimed, with a reasonable expectation of success, at the time of the 2CoO30 2NAD+H2PO4- within mitochondria of said cells intended for therapeutic purposes (aging, cancer or dementia). One of skill in the art would have been expected to have a reasonable expectation of success in optimizing the varying concentration of melatonin because prior art successfully reported (i) exposing stem cell in presence of varying dose of melatonin as evident from the teaching of  Shuai , (ii) loss of the TR2CoO30 2NAD+H2PO4- - complex from mitochondria and (iii) studying the role melatonin in inhibiting the mitochondrial permeability transition pore (see Andrabi). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shuai et al (Theranostics 2016, Vol. 6, Issue 11, 1899-1917)/Sotthibundhu et al (J. Pineal Res. 2010; 49:291–300) and Paul et al (Life Sciences 139 (2015) 97–107), McCully (Annals of Clinical Laboratory Science, 2015, vol. 45, no. 2, 222-225,  IDS ), Andrabi et al (FASEB Journal 2004 May;18(7):869-71) as applied above for claim 1, and further in view of Choi et al (PLoS One, 2015, 1-15, IDS)
Claims 12 and 13 are interpreted as statement of intended use. 
The teaching of Shuai as evidenced by Paul, McCully and Andrabi have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing use of activated stem cell is MSC that could be used to treat tumor. 
Choi et al teach human adipose derived mesenchymal stem cells (MSC) is most attractive vehicle for delivery of therapeutic agent to target certain type of brain tumor (see page 2, para. 2). Choi et al teach that hAT-MSCs could injected directly into target site in CNS and they possess migratory abilities to target medulloblastoma, atypical teratoid/rhabdoid tumors (AT/RT) and glioblastoma (see abstract). 
2CoO30 2NAD+H2PO4- - intended for treating brain tumor, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported human adipose derived mesenchymal stem cells (MSC) are the most attractive vehicle for delivery of therapeutic agent to target brain tumor (supra). One of skill in the art would have been expected to have a reasonable expectation of success in exposing melatonin to human MSC because prior art successfully reported (i) exposing MSC in presence of varying dose of melatonin, (ii) loss of the TR2CoO30 2NAD+H2PO4- - complex from mitochondria  and (iii) studying the role melatonin in inhibiting the mitochondrial permeability transition pore (see Andrabi). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over Shuai et al (Theranostics 2016, Vol. 6, Issue 11, 1899-1917)/Sotthibundhu et al (J. Pineal Res. 2010; 49:291–300) and Paul et al (Life Sciences 139 (2015) 97–107), McCully (Annals of Clinical Laboratory Science, 2015, vol. 45, no. 2, 222-225,  IDS ), Andrabi et al (FASEB Journal 2004 May;18(7):869-71) as applied above for claim 1, and further in view of Patschan et al (Am J Physiol Renal Physiol 302: F1305–F1312, 2012). 
The teaching of Shuai as evidenced by Paul, McCully and Andrabi have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing use of activated stem cell that is EPC. 

Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the composition comprising melatonin exposed MSC as disclosed in Shuai, McCully and Andrabi by substituting  the stem cell with another such as EPC as suggested by Patschan,  to  produce therapeutic composition comprising  melatonin exposed EPC containing higher active oxidative phosphorylation site containing TR2CoO30 2NAD+H2PO4- - intended for treating kidney disorder, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported using melatonin exposed endothelial progenitor cells as therapeutic agent (supra). One of skill in the art would have been expected to have a reasonable expectation of success in exposing melatonin to human MSC because prior art successfully reported (i) exposing EPC  to melatonin, (ii) loss of the TR2CoO30 2NAD+H2PO4- - complex from mitochondria  and (iii) studying the role melatonin in inhibiting the mitochondrial permeability transition pore (see Andrabi). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 5-11, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuai et al (Theranostics 2016, Vol. 6, Issue 11, 1899-1917)/Sotthibundhu et al (J. Pineal Res. 2010; 49:291–300) and Paul et al (Life Sciences 139 (2015) 97–107), McCully (Annals of Clinical Laboratory Science, 2015, vol. 45, no. 2, 222-225,  IDS ), Andrabi et al (FASEB Journal 2004 May;18(7):869-71) as applied above for claim 1, and further in view of Trounson et al (Cell Stem cell, 2015, 17, 11-22, IDS).
The teaching of Shuai as evidenced by Paul, McCully and Andrabi have been described above and relied in same manner here. The combination of reference differ from claimed 
Trounson et al teach use of pluripotent stem cells, ES cells, neural stem , mesenchymal stem cells , limbal stem cells, HSC and EPC for treating different disease condition (see entire article).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the composition comprising melatonin exposed MSC as disclosed in Shuai, McCully and Andrabi by substituting  the stem cell with another known stem cell as suggested by Trounson, to  produce therapeutic composition comprising  melatonin exposed EPC containing higher active oxidative phosphorylation site containing TR2CoO30 2NAD+H2PO4- - intended for treating CNS or tumor or other disease as disclosed in Trounson, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported using melatonin exposed stem cells could act as therapeutic agent (supra). One of skill in the art would have been expected to have a reasonable expectation of success in exposing melatonin to other stem cells because prior art successfully reported (i) exposing stem cells  to melatonin, (ii) loss of the TR2CoO30 2NAD+H2PO4- - complex from mitochondria  and (iii) studying the role melatonin in inhibiting the mitochondrial permeability transition pore (see Andrabi). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCully (US 5565558), Baburina et al (Biochim Biophys Acta 2017;1859, :94-103).McCully (Ann Clin Lab Sci 1994;24:134-152 and Ann Clin Lab Sci 2009;39:219-232., IDS).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632